Citation Nr: 0513313	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa (RO).


FINDINGS OF FACT

1.  The current medical evidence shows the veteran's left 
ankle had dorsiflexion of 5 degrees, plantar flexion of 35 
degrees, inversion of 10 degrees, and eversion of 30 degrees.

2.  Marked limited of motion of the left ankle has not been 
shown.

3.  X-rays of the veteran's left ankle indicate mild 
degenerative changes, with no evidence of traumatic change, 
and with clinical findings no definite bone or joint 
abnormalities, no soft tissue swelling, degenerative spurring 
at the tibiotalar joint anteriorly, and a minor calcaneal 
spur.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
disabling for a left ankle disorder have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in April 2003 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was notified of 
the need for a VA examination, and one was accorded him in 
May 2003.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case and supplemental 
statement of the case what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  Thus, VA's 
duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

The veteran's March 1970 service entrance examination 
revealed all normal pertinent clinical and subjective 
findings.  The December 1971 examination upon separation from 
service revealed all normal pertinent clinical findings.  

However, in late September 1970, the veteran was treated for 
a left ankle sprain, due to an inverted fall on his ankle.  
The veteran was noted to have edema and tenderness; an x-ray 
showed avulsion fracture from the tibia.  The veteran's duty 
status was restricted to include no crawling, stooping, 
running, jumping, prolonged standing, or marching.  An 
October 1970 health record revealed the veteran's ankle 
injury was doing well, and removal of his ankle cast was 
planned.  A later October 1970 orthopedic clinic record 
revealed that the veteran experienced occasional pain after 
exertion, and easily turned his ankle when walking.  The 
physical examination revealed mild to moderate edema of the 
left ankle with a full range of motion.  Subsequent physical 
therapy (PT) treatment records showed the veteran underwent 8 
days of PT, during which he regained normal range of motion 
and normal strength in the ankle.

Subsequent to service, a VA joints examination was conducted 
in May 2003.  The veteran reported pain, weakness, stiffness, 
swelling, heat, redness, instability, locking, fatigability, 
and lack of endurance in his left ankle.  The veteran stated 
that flare-ups of the left ankle, which would occur weekly 
and would last for 12 hours, resulted in increased pain, 
which the veteran rated as 6 on a scale of 1 to 10.  He 
reported that these flare-ups increased his functional 
impairment by 20 percent.  He also reported a constant 
burning sensation in his feet which had existed since the 
time of the original injury in 1970, and was alleviated only 
by rest.  He noted that he had a feeling of numbness in his 
left ankle area which adversely affected his walking, but 
otherwise had no effect on his activities of his daily 
living.  He reported wearing high work boots to support his 
ankle, and often bought large sized shoes and boots, as to 
avoid swelling in his left foot.  The veteran's current 
treatment regimen included aspirin and ibuprofen three times 
per day, which the veteran found helpful to relieve his ankle 
pain.

The physical examination revealed pain upon range of motion 
of the ankle, and on palpitation of the ankle.  There was 
some weakness with dorsiflexion and plantar flexion, but 
motor strength on dorsiflexion and plantar flexion of the 
left foot was +4/5.  There was guarding of movement and 
weakness, but the examiner noted no edema, effusion, 
instability, redness, heat, abnormal movement, limping, 
anklyosis, prosthesis, or constitutional signs of 
inflammatory arthritis.  The plantar flexion was 35 degrees, 
dorsiflexion was 5 degrees, inversion was 10 degrees, and 
eversion was 30 degrees.  The veteran complained of pain 
throughout the range of motion testing and on palpation of 
the left ankle.  The dorsalis pedis and posterior tibial 
pulses were +2/4, with brisk capillary refill.  

The assessment was history of left ankle sprain with residual 
pain and decreased motion of the left ankle, and neuropathic 
pain of the left ankle.  The impression was that it was as 
likely as not that the veteran's left ankle pain and 
decreased range of motion was causally related to the left 
ankle sprain sustained during military service.  X-rays taken 
in conjunction with the VA examination revealed no definite 
bone or joint abnormalities, no soft tissue swelling, 
degenerative spurring at the tibiotalar joint interiorly, and 
a minor calcaneal spur.  The impression was mild degenerative 
changes, with no evidence of traumatic change.

In March 2004, a personal hearing before the RO was 
conducted.  The veteran reported stiffness and swelling in 
his ankle upon waking in the morning.  He stated that he did 
not use any assistive devices to walk, but chose to wear a 
higher boot for ankle support at work.  He noted that he 
previously worked in production welding, but chose to switch 
to being a union study time representative, an office job, 
when the opportunity arose so that he could rest his ankle 
more.  He stated that he could no longer play basketball or 
volleyball as he liked, and that climbing the stairs in his 
house while doing laundry hurt his ankles.  He also stated 
that his ankle had never given out, but that sometimes it 
felt like it would.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.; Francisco, 7 
Vet. App. at 58.

The veteran's service-connected left ankle disorder is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 
5271 addresses limitation of motion of the ankle.  A 10 
percent rating is warranted for moderate limited motion of 
the ankle.  A 20 percent rating is warranted for marked 
limited motion of the ankle.  Id.  Normal range of motion is 
between 0 degrees and 20 degrees for ankle dorsiflexion, and 
between 0 degrees and 45 degrees for ankle plantar flexion, 
where the anatomical position is considered to be at 0 
degrees.  38 C.F.R. § 4.71, Plate II (2004).  As for other 
diagnostic codes, anklyosis of the ankle, anklyosis of the 
subastragalar or tarsal joint, malunion of the os calcis or 
astragalus, or history of an astragalectomy have not been 
shown and therefore, are not applicable to the current 
appeal.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 
5273, 5274 (2004).  

The veteran maintains that a rating in excess of the current 
rating of 10 percent disabling is warranted in light of the 
disability that his left ankle causes, which he considers 
"severe."  He states that he feels as if his left ankle is 
always sprained.  He contends that his left ankle is swollen 
most of the time, and that it interferes with his ability to 
run, kick a ball, or jump rope, but not with his ability to 
walk, or conduct other daily activities.  He states that he 
must guard it constantly, or else it will twist and result in 
additional pain.  In this regard, the veteran's statements 
are competent evidence when describing symptoms of his left 
ankle disorder.  However, symptoms must be viewed in 
conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the recent evidence of record, 
including the veteran's VA examination and related x-rays, 
but finds that there is no basis for a higher evaluation 
under Diagnostic Code 5271.  The veteran's VA examination 
report showed dorsiflexion was at 35 degrees, and plantar 
flexion was at 5 degrees, as indicated by the tests conducted 
at examination.  These findings show less than normal range 
of motion but do not reach the level of "marked" limited 
motion of the ankle, and therefore, a higher rating under 
Diagnostic Code 5271 is not warranted.  See 38 C.F.R. § 4.71, 
Plate II.

Functional loss of a body part may occur as a result of 
weakness or pain on motion of that affected body part.  38 
C.F.R. § 4.40 (2004).  Factors involved in evaluating and 
rating disabilities of the joints include: weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (2004).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated.  Therefore, "functional loss" of a 
musculoskeletal disability must be considered separate from 
any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  These factors 
do not specifically relate to muscle or nerve injuries 
independently of each other, but rather, refer to overall 
factors that must be considered when rating the veteran's 
joint injury.  DeLuca, 8 Vet. App. at 206-07.  

The VA examiner stated in the May 2003 VA joints examination 
that although the veteran complained of pain through the 
range of motion of the ankle, there was no change in range of 
motion of the ankle due to this pain.  There was some 
weakness with dorsiflexion and plantar flexion, but motor 
strength on dorsiflexion and plantar flexion of the left foot 
was nearly normal at +4/5.  Additionally, although there was 
some guarding of movement, the examiner noted no instability, 
abnormal movement, limping, anklyosis, or constitutional 
signs of inflammatory arthritis.  Therefore, although some 
pain and weakness has been shown, the plantar flexion was 
almost at the full range of motion and both plantar flexion 
and dorsiflexion were within normal limits.  There was also 
no evidence of fatigability or lack of coordination, as 
evidenced by the VA examiner's finding of no limping, 
instability, or abnormal movement.  As such, the Board finds 
that there is no additional functional loss not contemplated 
in the current ratings as described under 38 C.F.R. §§ 4.40 
and 4.45. 

The Board notes the argument of the veteran's national 
service officer, who asserts that the VA examination found 
evidence of degenerative changes of the veteran's left ankle 
and, as such, the veteran should be awarded a separate 10 
percent evaluation under VAOPGCPREC 23-97.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63604 (1997).  VAOPGCPREC 23-97 held that 
a veteran who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, 
provided that any separate rating must be based upon 
additional disability.  The representative's argument fails 
as this appeal involves the ankle, which has been assigned a 
10 percent evaluation for limitation of motion under the 
provisions of Diagnostic Code 5271.  Instability has not been 
shown by the medical evidence.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2004), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this regard, the schedular evaluations in this 
case are not inadequate.  A 20 percent disability evaluation 
is provided for certain manifestations of the service-
connected left ankle disorder but the medical evidence 
reflects that those manifestations are not present in this 
case.  Given the nature of the veteran's service-connected 
left ankle disability, interference with his employment is to 
be expected.  Nevertheless, the record does not reflect any 
periods of hospitalization because of the service-connected 
disability, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards.  The veteran has stated that his job as a union 
time study officer is an office job, and although the job 
requires him to move from his office onto the floor of the 
building at times, he has stated that he is able to do this 
job without difficulty.  Additionally, although he has stated 
that his left ankle disability has interfered with his 
ability to run, jump rope, and kick a ball, the veteran has 
no difficulty doing activities of daily living, including 
driving a car, getting in and out of a chair, rolling over in 
bed, and using the restroom.  Thus, in the veteran's case, 
there is no indication that his left ankle disability is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Accordingly, the RO's action in not referring the case for 
extraschedular consideration was consistent with the 
evidentiary record.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 10 percent for service-
connected left ankle disorder is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


